      5:19-cv-00692-JMC         Date Filed 08/27/20      Entry Number 25       Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Donna Dianne Kelly,                    )
                                       )
                                       )             Civil Action No.: 5:19-cv-00692-JMC
                      Plaintiff,       )
                                       )
       v.                              )                            ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 4, 2020. (ECF No. 20.) The Report addresses Plaintiff

Donna Dianne Kelly’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”). (Id. at 1.) The

Report recommends that the court reverse the decision of the Commissioner of Social Security

Administration (“the Commissioner”) and remand the matter for further administrative

proceedings. (Id. at 20-21.) For the reasons stated herein, the court ACCEPTS the Report,

REVERSES the decision of the Commissioner, and REMANDS the action for additional

administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-13.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 9-2 at 47.) Although the ALJ found Plaintiff had

the severe impairment of obesity, degenerative disc disease of the cervical spine, degenerative



                                                1
      5:19-cv-00692-JMC           Date Filed 08/27/20     Entry Number 25        Page 2 of 4




joint disease of the left and right shoulder, and degenerative disc disease of the lumbar spine. (Id.

at 24), the ALJ nonetheless concluded Plaintiff had the residual functional capacity (“RFC”) to

perform light work with several additional restrictions (Id. at 30).

        Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on March 8, 2019. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded. (ECF No. 20 at 20-21.) Specifically, the Magistrate Judge found that the ALJ “did not

identify and resolve apparent conflicts between Plaintiff’s RFC and her ability to meet the demands

of the jobs identified by the [vocational expert].” (Id. at 20.) For example, the Magistrate Judge

explained the RFC limited Plaintiff to only “frequent handling, fingering, and feeling with the right

upper extremity,” while the vocational expert testified that Plaintiff could work as an inspector of

surgical equipment, which “requires constant handling and fingering.” (Id. at 19-20.) Thus, even

if Plaintiff could perform some aspects of the job, the Magistrate Judge continued, ultimately “she

would be unable to perform it based on the manipulative requirements.” (Id.) The Magistrate

Judge further observed that, “[b]ecause the ALJ did not indicate . . . Plaintiff was capable of

frequent reaching in any direction, the court is unable to determine if the jobs of garment sorter

and price marker are viable . . . .” (Id.)

        On April 23, 2020, the parties were apprised of their opportunity to file specific objections



                                                  2
      5:19-cv-00692-JMC         Date Filed 08/27/20       Entry Number 25        Page 3 of 4




to the Report. (ECF No. 20.) On May 6, 2020, the Commissioner informed the court he would not

offer objections. (ECF No. 22.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                          III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 20 at 13-21.) The



                                                 3
      5:19-cv-00692-JMC        Date Filed 08/27/20      Entry Number 25       Page 4 of 4




 Commissioner notified the court he will not file objections (ECF No. 22) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 20) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
August 27, 2020
Columbia, South Carolina




                                               4
